            Case 1:20-cv-07670 Document 1 Filed 09/17/20 Page 1 of 20




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK
 THE CENTER FOR MEDICAL                       )
 PROGRESS, a California corporation,          )
 and DAVID DALEIDEN, an individual,           )
                                              )
                Plaintiffs,                   ) Case No.
                                              )
 PLANNED PARENTHOOD                           )
 FEDERATION OF AMERICA, a New                 )
 York corporation,                            )
                                              )
                 Defendant.                   )
                                              )

                       VERIFIED COMPLAINT AND JURY DEMAND

       Plaintiffs, David Daleiden and The Center for Medical Progress, by and through counsel,

complain as follows:

                                       INTRODUCTION

       1.      For over 20 years, Defendant Planned Parenthood Federation of America

(“PPFA”), the largest elective abortion provider in the United States, has permitted and even

encouraged its abortion clinics to supply aborted human fetuses, fetal organs, and fetal tissues for

research experimentation, frequently in exchange for valuable consideration paid to the clinics. In

the summer of 2015, Plaintiffs David Daleiden and the Center for Medical Progress (“CMP”)

released a series of undercover videos showing high-level Planned Parenthood officials from

PPFA and from regional Planned Parenthood offices candidly discussing the PPFA network’s

questionable practices in their abortion and fetal tissue harvesting programs.

       2.      As but one example, in the first video released, PPFA’s Senior Director of Medical

Services suggested prices “per-specimen” of fetal tissue, and advised that in her Planned

Parenthood clinics, “We’ve been very good at getting heart, lung, liver, because we know, so I’m


                                                 1
             Case 1:20-cv-07670 Document 1 Filed 09/17/20 Page 2 of 20




not gonna crush that part, I’m gonna basically crush below, I’m gonna crush above, and I’m gonna

see if I can get it all intact,” and described using ultrasound guidance to flip the position of a living

fetus to feet-first in order to extract the fetus whole, remarking, “We’ve been pretty successful

with that, I’d say.”

        3.      The Videos focused attention both on PPFA’s fetal tissue research programs and

on its clinics’ relationships with third-party vendors of human fetal tissue, prompting two

comprehensive, year-long Congressional investigations. Both Congressional investigations issued

criminal referrals to the FBI and U.S. Department of Justice (“DOJ”) against PPFA, multiple PPFA

regional affiliates, and their business partners for selling fetal tissue against the law. DOJ then

launched a criminal investigation into Planned Parenthood and others. And one of the third-party

fetal-tissue vendors, DaVinci Biosciences, admitted guilt for illegally selling fetal body parts from

PPFA affiliate Planned Parenthood of Orange & San Bernardino Counties in a $7.8 million

settlement with the Orange County District Attorney. The D.A. credited Plaintiffs’ undercover

video reporting with prompting the successful case. In September 2018, the Department of Health

and Human Services terminated its contracts with Planned Parenthood partner Advanced

Bioscience Resources (“ABR”), stating it could not be “sufficiently assured” that ABR’s supply

complied with the federal law against selling fetal tissue.

        4.      When PPFA retaliated against Plaintiffs’ reporting by filing a civil lawsuit against

them in January 2016 in San Francisco federal court, PPFA specifically omitted a claim for

defamation. In sworn deposition testimony, the Planned Parenthood leadership from the Videos

repeatedly admitted that the undercover videos recorded their actual statements, and at trial, PPFA

agreed to a stipulation that the words used by Planned Parenthood officials on the Videos “were

spoken by those persons.”



                                                   2
            Case 1:20-cv-07670 Document 1 Filed 09/17/20 Page 3 of 20




       5.      Yet, on September 18, 2019 (on the eve of trial in PPFA’s lawsuit), PPFA’s Senior

Vice President of Communication and Culture Melanie Newman falsely issued a statement to

media, published in Rewire News, that Daleiden and CMP “manufacture[d] a fake smear campaign

against Planned Parenthood.” And on November 15, 2019, PPFA falsely tweeted from its official

Twitter account that Daleiden and others associated with CMP “created a false smear campaign

against Planned Parenthood.” In reality, as PPFA and its representatives recorded on the Videos

readily admit in other fora, Plaintiffs’ videos accurately record Planned Parenthood officials’ own

shocking words spoken in real life.

       6.      Daleiden and CMP therefore bring this action under New York law to be made

whole for the substantial reputational, emotional, financial, and other damages they have suffered

as a result of PPFA’s objectively false assertions about them, and for injunctive relief to prevent

ongoing harm from PPFA’s false statements.

                                               PARTIES

       7.      Plaintiff David Daleiden is an individual residing in the state of California. He is

an investigative journalist who founded CMP to monitor and report on medical ethics and

advances.

       8.      CMP is a non-profit public benefit corporation whose principal place of business

and registered office is in California. CMP comprises a group of citizen journalists dedicated to

monitoring and reporting on medical ethics and advances with a special focus on bioethical issues

impacting human dignity.

       9.      Defendant PPFA is a 501(c)(3) organization headquartered in New York and is the

largest provider of elective abortions in the United States. PPFA oversees a network of

approximately 59 regional affiliated franchises across the country, all of which are required by



                                                3
             Case 1:20-cv-07670 Document 1 Filed 09/17/20 Page 4 of 20




PPFA to perform abortions. In 2018, the most recent year for which numbers are available, the

PPFA network reported performing 345,672 abortions, which is approximately 40% of the total

abortions performed in the United States. PPFA receives taxpayer funding.

                                      JURISDICTION AND VENUE

       10.     This Court has jurisdiction under 42 U.S.C. § 1332, because Plaintiffs and

Defendant are citizens of different states and the amount in controversy exceeds $75,000.

       11.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(1)-(2) because PPFA’s

national headquarters are in this district and a substantial part of the events that gave rise to this

action’s claims occurred in this district.

                                       GENERAL ALLEGATIONS

                              The “Human Capital Project” Videos

       12.     In 2013, Daleiden and CMP launched an investigative reporting project, released

in 2015 as the “Human Capital Project,” to investigate, document, and report on questionable

practices involving the trade in aborted fetal tissue and organs. These practices include the sale of

fetal tissue for valuable consideration, the modification of abortion procedures to obtain fetal tissue

for federally-funded research, partial-birth abortions, and the killing of babies born alive following

abortion procedures.

       13.     As part of the Human Capital Project, Mr. Daleiden performed undercover

investigations of a nature typical in investigative journalism, including attending abortion industry

tradeshows under an assumed name and speaking with abortion providers and fetal tissue

procurement company executives. Mr. Daleiden’s video recorded many such activities in the

course of undercover investigation (“the Videos”).




                                                  4
             Case 1:20-cv-07670 Document 1 Filed 09/17/20 Page 5 of 20




       14.     The Videos truly and accurately memorialized the statements these representatives

made to Daleiden and other CMP investigators during their discussions. Each time Mr. Daleiden

and CMP released a new undercover video in the Human Capital Project series, they published the

full footage of the conversation with the Planned Parenthood representative, alongside a shorter

summary version presenting the most significant parts of the conversation.

                       Public Reaction to the “Human Capital Project” Videos

       15.     The public’s reaction to the Videos resulted in widespread public controversy about

PPFA and its fetal tissue procurement and distribution practices.

       16.     As a result of that controversy, Congress began two comprehensive, year-long

investigations, one at the Senate Judiciary Committee and one at the House Energy & Commerce

Committee’s Selective Investigative Panel. These two nationwide investigations reviewed tens of

thousands of pages of primary source documents and conducted hundreds of hours of witness

interviews, ultimately issuing dozens of criminal and regulatory referrals for PPFA, its affiliates,

and its business partners in the fetal tissue trade to local, state, and federal law enforcement.

       17.     The Videos focused attention both on PPFA’s fetal tissue research programs and

on its clinics’ relationships with third-party vendors of human fetal tissue, such as DaVinci

Biosciences, LLC and Advanced Bioscience Resources, Inc. (“ABR.”) In December 2017, the

DOJ announced it had launched a criminal investigation of Planned Parenthood and others

following up on the Congressional referrals. The same week, DaVinci Biosciences admitted to

illegally selling fetal body parts from PPFA affiliate Planned Parenthood of Orange & San

Bernardino Counties as part of a $7.8 million settlement with the Orange County (California)

District Attorney, and the D.A. credited Plaintiffs’ undercover video reporting with prompting the

successful case. In September 2018, the Department of Health and Human Services terminated its



                                                  5
                Case 1:20-cv-07670 Document 1 Filed 09/17/20 Page 6 of 20




contracts with Planned Parenthood partner Advanced Bioscience Resources, stating it could not

be “sufficiently assured” that ABR’s supply complied with the federal law against selling fetal

tissue.

          18.    In January 2019, the Fifth Circuit United States Court of Appeals dissolved an

injunction against the Texas Health and Human Service Commission’s (“THHSC’s”) decision to

terminate Medicaid provider agreements with PPFA’s Texas regional affiliates based on Plaintiffs’

undercover videos. The Fifth Circuit noted that the THHSC’s Office of Inspector General

“submitted a report from a forensic firm concluding that the video was authentic and not

deceptively edited.” Planned Parenthood of Greater Texas Family Planning & Prevention Health

Servs., Inc. v. Smith, 913 F.3d 551, 559, n. 6 (5th Cir.), reh’g en banc granted sub nom. Planned

Parenthood of Greater Texas Family Planning & Preventative Health Servs., Inc. v. Smith, 914

F.3d 994 (5th Cir. 2019). The Fifth Circuit thus concluded the district court’s statement that the

videos had not been authenticated and may have been deceptively edited was “inaccurate[].” Id. at

559.

          19.    In general, therefore, the Videos generated a tremendous amount of attention and

controversy, including: considerable negative publicity for abortion providers that engage in fetal

tissue transfers, such as the PPFA network; investigations and criminal referrals by two

Congressional committees; the liquidation of criminal fetal tissue business partners of the PPFA

network; and reforms to federally-sponsored fetal experimentation programs.

                                               PPFA Lawsuit

          20.    In January 2016, PPFA and several of its affiliates filed a 15-count lawsuit against

Daleiden, CMP, and associates, alleging everything from violation of the Racketeering Influenced

and Corrupt Organizations (RICO) Act to trespass to invasion of privacy.



                                                  6
              Case 1:20-cv-07670 Document 1 Filed 09/17/20 Page 7 of 20




        21.     PPFA specifically refrained, however, from bringing a defamation claim, which

would have addressed the primary issue of whether the Videos were false. PPFA was thus unable

to seek damages for harm resulting to its reputation as a result of the videos.

        22.     Indeed, PPFA even stipulated that “the words used by [Planned Parenthood]

personnel . . . in the video recorded by defendants were spoken by those persons.” (See Exhibit A,

relevant excerpts from Planned Parenthood et al. v. CMP et al., C16-0236-WHO, United States

District Court, Northern District of California, Transcript of Jury Trial Proceedings dated

November 6, 2019, 7:30 a.m. at 3465:13-1.) Additionally, Planned Parenthood leadership from the

Videos gave deposition testimony in the federal lawsuit that the undercover videos recorded their

actual statements.

        23.     The final jury instructions made this all the more clear, when the district court

“emphasized” that the case “is not about the truth of whether [Planned Parenthood] profited from

the sale of fetal tissue or otherwise violated the law in securing tissue for those programs. It is not

about whether any Plaintiff actually engaged in illegal conduct.” (See Exhibit B, Planned

Parenthood et al. v. CMP et al., United States District Court, Northern District of California, Final

Jury Instructions, dated November 12, 2019, at 8.)

        24.     PPFA has scrupulously avoided challenging the veracity of these videos, perhaps

to avoid putting its fetal harvesting practices on trial.



                                      PPFA’s Defamatory Statements

        25.     In the fall of 2019, PPFA took a different approach to swaying the court of public

opinion. While refusing to place the core issue of whether the Videos depicted the truth under

judicial scrutiny, PPFA began falsely denying their accuracy outside the courtroom walls.



                                                   7
                Case 1:20-cv-07670 Document 1 Filed 09/17/20 Page 8 of 20




          26.    On September 18, 2019, PPFA’s Senior Vice President of Communication and

Culture Melanie Newman issued a statement to media, published in Rewire News, that Daleiden

and CMP “manufacture[d] a fake smear campaign against Planned Parenthood.”1 (Emphasis

added.)

          27.    Similarly, on November 15, 2019, PPFA tweeted from its official Twitter account

that Daleiden and associates “created a false smear campaign against Planned Parenthood.”

(Emphasis added.)2

          28.    Each of these statements is provably false.

          29.    Plaintiffs’ public media releases of undercover videos accurately reported the

words of Planned Parenthood’s officials discussing the PPFA network’s abortion and fetal tissue

harvesting programs. PPFA’s stipulation in its civil case against Daleiden acknowledges the words

stated by Planned Parenthood officials in the Videos were actually spoken by those persons.

          31.    The contents of the Videos are true and accurate, and thus Defendant’s statements

are provably false.

          30.    PPFA published its statements with actual malice.

          32.    PPFA’s reputation and political standing had been significantly harmed by the

accurate depiction of events in the Videos. PPFA thus had reason to be personally biased against

and harbor political animosity toward Daleiden, animating its hostility toward Daleiden and CMP.

PPFA also made its statements despite knowing that its clinics had received payments priced per




1
  Helen Christophi, “Anti-Choice Activist David Daleiden Gets Bad News in Court,”
Rewire.News, September 18, 2019, https://rewire.news/article/2019/09/18/anti-choice-activist-
david-daleiden-gets-bad-news-in-court/.
2
  https://twitter.com/PPFA/status/1195457565930467329.
                                                  8
             Case 1:20-cv-07670 Document 1 Filed 09/17/20 Page 9 of 20




fetal specimen, and that its clinicians had changed the way they performed abortions in order to

obtain more usable fetal specimens.

       33. Alternatively, PPFA made its defamatory statements in reckless disregard of the truth

given the clear evidence on the Videos that Planned Parenthood clinics received payments priced

per fetal specimen, and Planned Parenthood clinicians changed the way they did abortions in order

to obtain more usable fetal specimens.

       34.     Since PPFA’s blatantly and provably false statements were made with actual

malice, they have presumptively caused Plaintiffs actual damages, including reputational harm,

personal humiliation, emotional distress, anxiety, and impairment of quality of life.

                                            COUNT I
                                         Defamation Per Se
       35.     Plaintiffs re-allege and incorporate by reference the allegations in paragraphs 1

through 49 above.

       36.     PPFA, by and through Senior Vice President of Communication and Culture

Melanie Newman and PPFA’s official Twitter account, published the statements set forth in

paragraphs 25 and 26 above directly to third parties, including to Rewire News and its readership,

and to the widespread audience of its public Twitter account.

       37.     The statements directly concerned Daleiden and CMP. The statement to Rewire

News, as recounted in paragraph 25 above, specifically occurred in the following excerpt:

“Melanie Newman, a spokesperson for [PPFA], said in a statement that Daleiden and Merritt

should face the legal consequences of their ‘multiyear illegal effort to manufacture a fake smear

campaign against Planned Parenthood.” (Emphasis added.) To the extent Daleiden founded and

conducted his undercover investigation through CMP, this statement also clearly concerned CMP.

PPFA’s Twitter statement also concerned both Plaintiffs, specifically stating that “the so-called

                                                 9
             Case 1:20-cv-07670 Document 1 Filed 09/17/20 Page 10 of 20




‘Center for Medical Progress,’ David Daleiden, and others [] created a false smear campaign

against Planned Parenthood.”

       38.     For the reasons described above, a reasonable reader would have understood the

challenged statements to mean that Plaintiffs had “created” or “manufactured” video footage that

was “false” or “fake,” in an effort to harm (“smear”) the Defendant. The statements constitute

accusations of concrete, wrongful conduct, and thus are not abstract statements of opinion.

       39.     The statements are defamatory per se, because they tend to injure Plaintiffs in their

business, trade, or profession, and this tendency is apparent from the face of the statements.

Specifically, Plaintiffs are in the business of truthful and accurate investigatory reporting by use

of authentic undercover video footage, and the statements accused them of false and deceitful

reporting and producing inauthentic video footage.

       40.     The statements were published without privilege.

       41.     The statements were published with actual malice, since at the time of their

publication PPFA had reason to be personally biased and politically motivated against Daleiden.

PPFA also made the statements despite multiple sworn admissions from Planned Parenthood

leadership that the undercover videos recorded their actual statements, and despite PPFA’s prior

judicial stipulation that the words used by Planned Parenthood officials on the Videos “were

spoken by those persons.” Additionally, PPFA made the statements despite knowing that its clinics

had received payments priced per fetal specimen, and that its clinicians had changed the way they

performed abortions in order to obtain more usable fetal specimens.

       42.     For the reasons described above, the statements presumptively caused Daleiden

actual damages.




                                                10
            Case 1:20-cv-07670 Document 1 Filed 09/17/20 Page 11 of 20




                                     RELIEF REQUESTED

       WHEREFORE, Plaintiffs pray for judgment against the Defendant and the following relief:

       A.      For judgment in favor of Plaintiffs and against Defendant;

       B.      For actual and punitive damages in an amount exceeding $75,000, including

damages necessary to make Plaintiffs whole for the presumptive impairment to their reputation,

personal humiliation, mental anguish and suffering; and punitive and exemplary damages, in an

amount necessary to punish PPFA for its malicious conduct toward Plaintiffs;

       C.      For an injunction ordering PPFA to retract and remove all false statements

concerning CMP or Daleiden contained on its Twitter account or stated to Rewire News, and to

issue a publicly accessible correction of these statements.

       D.      For pre-judgment and post-judgment interest.

       E.      For costs of the suit incurred herein;

       F.      For such other and further relief as the court deems just and proper.

       THE PLAINTIFFS DEMAND A JURY TRIAL.

Dated this Day 17, September, 2020

                                              Respectfully submitted,



                                              /s/ Christopher A. Ferrara
                                              Christopher A. Ferrara (Bar No. CF-7123)
                                              NY Reg. No. 1004407
                                              148-29 Cross Island Parkway
                                              Whitestone, Queens, New York 11357
                                              Tel: (718) 357-1040
                                              cferrara@thomasmoresociety.org
                                              Special Counsel to the Thomas More Society

                                              Attorney for Plaintiffs




                                                 11
Case 1:20-cv-07670 Document 1 Filed 09/17/20 Page 12 of 20




                          Thomas Brejcha, pro hac vice pending
                          (IL Bar No. 0288446)
                          Peter Breen, pro hac vice pending
                          (IL Bar No. 6271981)
                          Michael McHale, pro hac vice pending
                          (NE Bar No. 24949)
                          THOMAS MORE SOCIETY
                          309 W. Washington St., #1250
                          Chicago, IL 60606
                          Tel: (312) 782-1680
                          Fax: (312) 782-1887
                          tbrejcha@thomasmoresociety.org
                          pbreen@thomasmoresociety.org
                          mmchale@thomasmoresociety.org

                          Attorneys for Plaintiffs


                          Harmeet K. Dhillon
                          (NY Reg. No. 2667350)
                          DHILLON LAW GROUP INC.
                          177 Post Street, Suite 700
                          Tel: 415-433-1700
                          Fax: 415-520-6593
                          harmeet@dhillonlaw.com

                          Attorney for Plaintiff

                          Ronald D. Coleman
                          (NY Reg. No. 2288835)
                          DHILLON LAW GROUP INC.
                          256 5th Ave., 4th Floor
                          New York, NY 10001
                          Tel: 347-996-4840
                          Fax: 646-358-8082
                          rcoleman@dhillonlaw.com

                          Attorney for Plaintiff




                            12
            Case 1:20-cv-07670 Document 1 Filed 09/17/20 Page 13 of 20




                                    VERIFICATION
I, DAVID DALEIDEN, individually and on behalf of the THE CENTER FOR MEDICAL
PROGRESS, INC. hereby affirm that the information contained in the above VERIFIED
COMPLAINT AND JURY DEMAND is true and accurate to the best of my information,
knowledge, and belief.




David Daleiden, individually and
on behalf of the Center for Medical Progress, Inc.




                                               13
Case 1:20-cv-07670 Document 1 Filed 09/17/20 Page 14 of 20




            Exhibit A
        Case 1:20-cv-07670 Document 1 Filed 09/17/20 Page 15 of 20


                                                            Volume 18

                                                            Pages 3443 - 3565

                          UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA

           BEFORE THE HONORABLE WILLIAM H. ORRICK, JUDGE

PLANNED PARENTHOOD FEDERATION OF   )
AMERICA, INC., et al.,             )
                                   )
             Plaintiffs,           )
  vs.                              ) No. C 16-0236 WHO
                                   )
CENTER FOR MEDICAL PROGRESS,       )
et al.,                            ) San Francisco, California
                                   ) Wednesday
             Defendant.            ) November 6, 2019
___________________________________) 7:30 a.m.

                  TRANSCRIPT OF JURY TRIAL PROCEEDINGS

APPEARANCES:

For Plaintiffs:
                                       ROGERS JOSEPH O'DONNELL
                                       311 California Street
                                       10th Floor
                                       San Francisco, California   94104
                             BY:       AMY LYNNE BOMSE, ESQ.


                                       ARNOLD AND PORTER KAYE SCHOLER LLP
                                       Three Embarcadero Center
                                       10th Floor
                                       San Francisco, California 94111
                             BY:       SHARON D. MAYO, ESQ.
                                       JEREMY KAMRAS, ESQ.
                                       STEVEN L. MAYER, ESQ.


            (APPEARANCES CONTINUED ON FOLLOWING PAGE)



Reported By : Debra L. Pas, CSR 11916,
                                11916, CRR, RMR
            Belle Ball, CSR 8785, CRR, RMR
            Official Reporters - US District Court
           Case 1:20-cv-07670 Document 1 Filed 09/17/20 Page 16 of 20   3465
                                 PROCEEDINGS

1         The next inference:    Annamarie Bettisworth Davin's goal in

2    working for CMP was to harm Planned Parenthood.

3         Next inference:    Annamarie Bettisworth Davin used a false

4    identity to gain entry to and videotape at a NAF conference

5    that required identification.

6         The final inference:     Annamarie Bettisworth Davin provided

7    false information, including the BioMax brochure, to gain the

8    trust of Planned Parenthood employees, to further her goal of

9    ending abortion.

10        So those are the inferences that you may take with respect

11   to those -- but are not required to take, with respect to those

12   three witnesses.

13        In addition, on a different subject, the parties have

14   agreed on a stipulation, which is that the words used by

15   plaintiffs' personnel and the defendants in videos recorded by

16   the defendants were spoken by those persons.

17        And with that, who is the next witness, Mr. LiMandri?

18             MR. LIMANDRI:    At this time, Your Honor, the defense

19   would like to call Mr. Paul Zimmer to the stand, please.

20             THE COURT:    Great.

21        Come on up, Mr. Zimmer.

22                              PAUL ZIMMER,

23   called as a witness for the Defendants, having been duly sworn,

24   testified as follows:

25             THE CLERK:    Be seated.
      Case 1:20-cv-07670 Document 1 Filed 09/17/20 Page 17 of 20




                     CERTIFICATE OF REPORTER




     We certify that the foregoing is a correct transcript from

the record of proceedings in the above-entitled matter.



            _____________________________________


            Debra L. Pas, CSR 11916, CRR, RMR, RPR




             ____________________________________

              Belle Ball, CSR 8785, CRR, RMR, RPR

                   Wednesday, November 6, 2019
Case 1:20-cv-07670 Document 1 Filed 09/17/20 Page 18 of 20




                EXHIBIT B
                                               Case 1:20-cv-07670 Document 1 Filed 09/17/20 Page 19 of 20




                                   1

                                   2

                                   3

                                   4                                          UNITED STATES DISTRICT COURT

                                   5                                       NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        PLANNED PARENTHOOD                                                 Case No. 16-cv-00236-WHO
                                            FEDERATION OF AMERICA, INC., et al.,
                                   8
                                                             Plaintiffs,                                       FINAL JURY INSTRUCTIONS
                                   9
                                                    v.
                                  10
Northern District of California




                                            CENTER FOR MEDICAL PROGRESS, et
 United States District Court




                                  11        al.,

                                  12                         Defendants.

                                  13
                                  14
                                       TABLE OF CONTENTS
                                  15
                                       I.     INTRODUCTORY AND MISCELLANEOUS INSTRUCTIONS.......................................... 7
                                  16
                                              1.     Duty of Jury - Instructions .............................................................................................. 7
                                  17
                                              2.     Matters Not to be Decided by the Jury ........................................................................... 8
                                  18
                                              3.     Burden of Proof            Preponderance of Evidence ............................................................... 9
                                  19
                                              4.     Burden of Proof            Clear and Convincing Evidence ...................................................... 10
                                  20
                                  21
                                              5.     Two or More Parties              Different Legal Rights ............................................................. 11
                                  22
                                              6.     What is Evidence .......................................................................................................... 12
                                  23
                                              7.     What is Not Evidence ................................................................................................... 13
                                  24
                                  25          8.     Evidence for Limited Purpose....................................................................................... 14
                                              9.     Direct and Circumstantial Evidence ............................................................................. 15
                                  26
                                  27
                                              10.    Ruling on Objections .................................................................................................... 16
                                  28
                                             Case 1:20-cv-07670 Document 1 Filed 09/17/20 Page 20 of 20



                                                       2.      Matters Not to be Decided by the Jury
                                   1
                                               The claims and defenses in this case concern the strategies chosen and employed by the
                                   2
                                       Defendants, and I limited the evidence accordingly. I need to emphasize what this case is not
                                   3
                                       about. It is not about the truth of whether Plaintiffs profited from the sale of fetal tissue or
                                   4
                                       otherwise violated the law in securing tissue for those programs. It is not about whether any
                                   5
                                       Plaintiff actually engaged in illegal conduct. It is not about whether abortion is good or bad.
                                   6
                                       Those issues are a matter of dispute between the parties in the world outside this courtroom. In
                                   7
                                       this courtroom your job is to consider the evidence related to the claims and defenses in this case
                                   8
                                       in accordance with the instructions that I give you.
                                   9
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           8
